Citation Nr: 0313447	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  01-05 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for benign prostatic 
hypertrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945, and from September 1968 to June 1982, with 
approximately 22 years of inactive service.

This appeal is from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Board of Veterans' Appeals (Board) 
has advanced the case on the docket.  See 38 C.F.R. 
§ 20.900(c) (2002).  The Board remanded the case in September 
2002 and subsequently obtained a VA medical opinion.  See 
38 C.F.R. § 19.9 (2002).  The case is again before the Board.


FINDING OF FACT

The veteran developed symptoms consistent with onset of 
benign prostatic hypertrophy in 1974 while on active duty and 
has since been symptomatic continuously.


CONCLUSION OF LAW

The veteran incurred benign prostatic hypertrophy in wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Whereas the evidence of record is sufficient to 
allow a complete grant of the benefits sought, any question 
whether VA discharged the specific duties or the intent of 
the VCAA is moot.



II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

When a chronic disease is not shown to be such in service, it 
may be service connected by evidence that the condition was 
noted in service and that there has been continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303(b) (2002).  
Service medical records include notation of the veteran's 
complaints of and treatment for nocturia, poor urinary 
stream, frequency and hesitancy, which were noted in July 
1974 and subsequently.  These records satisfy the "condition 
noted in service" requirement of the regulation.  Id.  A 
post-service outpatient treatment record of January 1986 and 
subsequent records evidence continuity of symptomatology, the 
other prerequisite for service connection for a chronic 
disease note diagnosed as such in service.  Id.

A VA physician who reviewed the veteran's service medical and 
subsequent medical records noted that these symptoms were 
consistent with the onset of prostatic enlargement.  The 
examiner opined that currently diagnosed benign prostatic 
hypertrophy began in service.  This opinion provides the 
nexus between the symptomatology continuous since service and 
the currently diagnosed benign prostatic hypertrophy 
necessary to substantiate the veteran's claim.  See Savage v. 
Gober, 10 Vet. App. 488 (1997) (medical opinion of nexus 
between continuous symptomatology and current diagnosis 
necessary to well ground claim) (well-grounded requirement 
for VA assistance in prosecuting claim superceded by VCAA).

In sum, the record contains all elements of the evidence 
necessary to substantiate the veteran's claim, and there is 
no contrary evidence that outweighs it.


ORDER

Service connection for benign prostatic hypertrophy is 
granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

